DETAILED ACTION
Allowable Subject Matter
Claims 1 and 11 are allowable because the prior art does not teach receiving signals from a sensor associated with a user device, then identifying an audio context based on the signals, and when the context is audio, rather than presenting an original ad, presenting a modified version of the original ad, where the modified ad has less visual content than the original.  These features taken together with the other recited limitations render the claims novel.
The closest prior art describes selecting between different ads based on a sensed audio context, but does not modify an original ad as recited.  The prior art selects ads based on their respective visual content, to match with current audio conditions.  E.g. Apple et al., US 2007/0073585, para. 657; Bradley et al., US 2019/0188756, para. 42.  The present claims distinguish by reciting that an original ad is modified to have less visual content—as opposed to a different and less visual ad being selected for presentation.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRN/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424